The judgment of the Supreme Court was entered
Per Curiam.
The eleventh section of the Criminal Procedure Act of March- 31st 1860, has provided that “ every indictment shall be deemed and adjudged sufficient and good in law, which charges the crime substantially in the language of the Act of Assembly, prohibiting the crime and prescribing the punishment if any such there be.” The language of the Criminal Code is, “ If any person shall rob another, or shall steal any property from the person of another, &c.” It is not necessary that all the circumstances which enter into the definition of robbery at common law should be particularly averred in the indictment. The word rob, Avhich is used ex vi termini, includes all those circumstances, and it sufficiently appears that a taking from the person of the prosecutor and against his will, that being the legal definition of robbery, was substantially charged in the indictment.
Judgment affirmed.